Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, 11, 13, 14, 16, 17, 20-22, 49, 51 and 53 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose (U.S. Patent No. 4,523,214) of record.
	Regarding Claim 1
	FIG. 9 of Hirose discloses a device for amplifying signals of light-induced photocurrent, comprising: an anode (22) connected to a positive terminal of a voltage source (23); a disordered material layer (20) coupled to the anode, wherein the disordered material layer is structured to have a thickness of 100 nm or less (Col. 7, Lines 67-68); and a cathode (17) coupled to the disordered material layer and connected to a negative terminal of the voltage source; and a light absorption layer (19) coupled to the disordered material layer. The recitations “to increase absorption of light incident on the device to a sufficient amount of photons that induces a cycling excitation process (CEP) amplification mechanism, wherein coupling of the light absorption layer prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
	
	Regarding Claim 2
	The recitation “the disordered material layer is structured to have a density of localized energy states between the bandgap or at the bandtails of the conduction band and the valence band of at least 1x1018 cm-3” is related to material properties. The structure recited in Hirose is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
	
	Regarding Claim 3
	The recitation “the electrical signal is amplified by a cycling excitation process (CEP) amplification mechanism to a gain of at least 10” is a functional limitation. The structure recited in Hirose is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

	Regarding Claim 4
	The recitation “the device is operable to convert photons absorbed by the device to an electrical signal amplified across the disordered material layer by the amplification mechanism to produce the external quantum efficiency of the device that is at least prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
		
	Regarding Claim 7
	FIG. 9 of Hirose discloses the light absorption layer (19) is structured between the disordered material (20) and the cathode (17).

	Regarding Claim 8
	The recitation “the coupling of the light absorption layer and disordered material is structured to have a difference in an electron affinity (AEa) between them that is greater than zero and a difference in a sum of the electron affinity and bandgap (AEc) between them that is greater than zero” is an inherent property of the device. The structure recited in Hirose is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
		
	Regarding Claim 11
	FIG. 9 of Hirose discloses one or both of: an n-type semiconductor material (18) is coupled to the light absorption layer (19) and the anode; and a p-type semiconductor material (21) is coupled to the disordered material and to the cathode (22).
		
	Regarding Claim 13
	FIG. 9 of Hirose discloses the disordered material includes an amorphous semiconductor material (Col. 8, Lines 28-30).
		
	Regarding Claim 14
	FIG. 9 of Hirose discloses the amorphous semiconductor material includes an intrinsically disordered material or material that has been modified to introduce disorder (Col. 8, Lines 28-30).
		
	Regarding Claim 16

		
	Regarding Claim 17
	FIG. 9 of Hirose discloses the amorphous semiconductor material is doped with carbon (C) or nitrogen (N) (Col. 8, Lines 28-30).
	
	Regarding Claim 20
	FIG. 9 of Hirose discloses the disordered material layer has a thickness in a range of 30 nm to 60 nm (Col. 7, Lines 67-68).

	Regarding Claim 21
	The recitation “the device is operable to detect a single photon and produce a corresponding electrical signal” is a functional limitation. The structure recited in Hirose is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

	Regarding Claim 22
	The recitation “the device is operable to reduce noise associated with dark current to 30 nA or less at a 3 V reverse bias” is a functional limitation. The structure recited in Hirose is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
		
	Regarding Claim 49
	FIG. 9 of Hirose discloses the disordered material is doped with 5% or less of Carbon (Col. 8, Lines 28-30). The limitation “doped” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, 
	
	Regarding Claim 51
	FIG. 9 of Hirose discloses the disordered material comprises Silicon (Col. 8, Lines 28-30).
	
	Regarding Claim 53
	FIG. 9 of Hirose discloses the disordered material layer (20) is formed on a mesa structure.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 15 and 54 rejected under 35 U.S.C. 103 as being unpatentable over Hirose, in view of Kakinuma (U.S. Patent No. 4,811,069) of record.
	Regarding Claim 5
	Hirose discloses Claim 1. 

	FIG. 2 of Kakinuma discloses a similar device, wherein the voltage source is configured to supply a bias potential of 10 V or less between the anode and the cathode (Col. 3, Lines 56-60). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Hirose, as taught by Kakinuma. The ordinary artisan would have been motivated to modify Hirose in the above manner for the purpose of improving S/N ratio (Col. 1, Lines 65-68 of Kakinuma).
	
	Regarding Claim 15
	FIG. 2 of Kakinuma discloses the amorphous semiconductor material includes a hydrogenated amorphous Silicon (a-Si:H).
	
	Regarding Claim 54
	FIG. 2 of Kakinuma discloses the voltage source is configured to supply a voltage bias potential of at least 4 V between the anode and the cathode to obtain a CEP gain (Col. 4, Lines 3-10).

Claims 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Hirose, in view of Chang (U.S. Patent Pub. No. 2011/0197956) of record.
	Regarding Claim 9
	Hirose discloses Claim 1. 

	FIG. 3 of Chang discloses a similar device, wherein the light absorption layer (108/112) is structured between the disordered material (110) and the anode (104/116). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Hirose, as taught by Chang. The ordinary artisan would have been motivated to modify Hirose in the above manner for the purpose of enhancing conversion efficiency (Para. 12 of Chang).
	
	Regarding Claim 10
	The recitation “the coupling of the light absorption layer and disordered material is structured to have a difference in an electron affinity (AEa) between them that is less than zero and a difference in a sum of the electron affinity and bandgap (AEc) between them that is less than zero” is a functional limitation. The structure recited in Hirose is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Hirose, in view of Engelmann (U.S. Patent Pub. No. 2005/0104089) of record.
	Regarding Claim 12
	Hirose discloses Claim 1. 
Hirose fails to disclose “one or both of: an n-type semiconductor material is coupled to the disordered material layer and the anode; and a p-type semiconductor material is coupled to the disordered material layer and the cathode”.
	FIG. 1 of Engelmann discloses a similar device, wherein one or both of: an n-type [0040] semiconductor material (110) coupled between the disordered material layer (112) and the anode (108); and a p-type semiconductor material (114) coupled between the disordered material layer and the cathode (116). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Hirose, as taught by Engelmann. The ordinary artisan would have been motivated to modify Hirose in the above manner for the purpose of enhancing sensitivity (Para. 8 of Engelmann).
	
Claims 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Hirose, in view of Tseng (U.S. Patent Pub. No. 2012/0167964) of record.
	Regarding Claim 18
	Hirose discloses Claim 1. 

	FIG. 2 of Tseng discloses a similar device, wherein the disordered material (106) includes a polymer material [0049]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Hirose, as taught by Tseng. The ordinary artisan would have been motivated to modify Hirose in the above manner for the purpose of enhancing light absorption rate (Para. 7 of Tseng).
				
	Regarding Claim 19
	FIG. 2 of Tseng discloses the polymer material includes P3HT Poly(3- hexylthiophene-2,5-diyl), PDBT, polyphenylene vinylene (PPV), PCE, PDPP-DTT, PTAA, Alq3, phenyl-C61-butyric acid methyl ester (PCBM), pentacene, triphenyl diamin (TPD) derivatives of carbazole, or phthalocyanine [0049].

Claims 50 and 52 rejected under 35 U.S.C. 103 as being unpatentable over Hirose, in view of Lim (U.S. Patent Pub. No. 2015/0129036).
	Regarding Claim 50
	Hirose discloses Claim 1. 
Hirose fails to explicitly disclose “the disordered material layer comprises Germanium”.
	FIG. 1 of Lim discloses a similar device, wherein the disordered material layer (107) comprises Germanium [0004]. 

				
	Regarding Claim 52
	FIG. 1 of Lim discloses a layer (105) including Copper (I) Oxide (Cu2O) or Nickel (II) Oxide (NiO) [0032].

Response to Arguments
Applicant's arguments with respect to Claim 1 have been considered but they are not persuasive. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. MPEP 2112.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892